REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
This action is responsive to the claims filed 7/23/2020.
Claims 21-40 are currently pending. 
Allowable Subject Matter
Claims 21-40 are allowed.
The following is an Examiner’s statement of reasons for allowance: 
The prior art has been found to disclose related surgical stapling instruments. For example, regarding claim 21, Geiste et al. (US 5,628,446) teaches a surgical instrument comprising: (a) a shaft assembly (52); (b) a stapling assembly (26) extending distally from the shaft assembly, wherein the stapling assembly is configured to drive a plurality of staples (14) into tissue; (c) a motor (24); (d) a cam (22) coupled with the motor; (e) a firing assembly configured to contact the cam, wherein the motor is configured to rotate the cam to drive the firing assembly distally.
Geiste, however, does not teach (i) wherein the cam includes a distal cam face disposed at a distal end of the cam; (ii) the firing assembly configured to contact the distal cam face; nor (iii) a resilient member, wherein the resilient member is configured to bias the firing assembly proximally towards the cam.
Whitman et al. (US 8,025,199) also teaches a surgical instrument (FIGS. 8 and 18(a)) comprising: (a) a shaft assembly (104); (b) a stapling assembly (106) extending distally from the shaft assembly, wherein the stapling assembly is configured to drive a plurality of staples (6142) into tissue; (c) a motor (discussed throughout); (d) a cam (920) coupled with the motor, wherein the cam includes a distal cam face (9204) disposed at a distal end of the cam; (e) a firing assembly (928) configured to contact the distal cam face, wherein the motor is configured to rotate the distal cam face to drive the firing assembly distally.
Whitman, however, does not disclose (f) a resilient member, wherein the resilient member is configured to bias the firing assembly proximally towards the cam, nor would such a resilient member be required in Whitman’s device.
While cam mechanisms for driving surgical members including cam faces, followers, and resilient members are known in the art (e.g. Hoffman et al. US 2005/0085798 discloses a cutting instrument with a rotating cam face 62, a firing follower 44, and a resilient member 75 configured to bias the firing follower proximally towards the cam), such a configuration is not known in the prior art of instruments configured to drive staples. The reasons above also apply to independent claims 36 and 39.
Upon examination, the art considered as a whole, alone or in combination, neither anticipates nor renders obvious the invention as claimed. It is Examiner's opinion that it would not have been obvious to one having ordinary skill in the art at the time of the invention to combine or modify the prior art in order to arrive at Applicant's claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIUSH SEIF whose telephone number is (408) 918-7542.  The examiner can normally be reached on Monday-Friday 9:30 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DARIUSH SEIF/Primary Examiner, Art Unit 3731